Th© judgment of .the court was pronounced by
Kino, J.
The appellee has moved to dismiss this appeal, on tho ground that the transcript was not filed on tho day when it was returnable, nor within three days thereafter. The appeal was made returnable on the second monday of January; no extension of time-was granted for bringing it up, and the record was not filed until the Hth of February following. The transcript was delivered to tho plaintiff in ample .time to have been filed before the day fixed in the order, and appears to have been mislaid, while in the hands of the counsel .or commission merchants of the appellant.
The failure to file within the timo fixed, has not been in consequence of any act or negligence of the clerk or other officer, and falls within none of the provisions of the ae.t of 1839, which authorise us to give relief.

Appeal dismissed,